Citation Nr: 1144019	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for small cell carcinoma of the stomach and esophagus, as secondary to in-service exposure to herbicides and/or contaminated drinking water.

2.  Entitlement to an initial rating in excess of 10 percent for diabetic macular edema with background retinopathy.  

3.  Entitlement to an initial rating in excess of 30 percent for diabetic nephropathy with hypertension.

4.  Entitlement to an increased rating for coronary artery disease (CAD), status post angioplasty, currently evaluated as 60 percent disabling.  

5.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, evaluated as 40 percent from July 6, 2007 to April 28, 2009 and as 20 percent disabling from April 29, 2009.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

Specifically, in a March 2005 decision, the RO granted service connection for diabetic macular edema with background retinopathy (0%, effective from December 2, 2004).  In an August 2005 determination, the RO increased this evaluation to 10 percent, effective from December 2, 2004.  As the Veteran has not been granted the maximum benefit allowed, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Further, in October 2005, the Veteran submitted additional medical evidence and requested that it be considered with respect to this claim.  This request, with the attached submission, is a clear indication of the Veteran's intent to pursue his appeal and is accepted as a substantive appeal in lieu of a formal Form 9.  Accordingly, the issue of entitlement to an initial increased rating for this service-connected disability has been added to the Veteran's appeal.  

Also, in a November 2007 decision, the RO denied service connection for small cell carcinoma; granted service connection for diabetic nephropathy with hypertension (30%, effective from July 6, 2007); and denied increased evaluations for CAD and diabetes mellitus with erectile dysfunction.  In a May 2008 rating action, the RO increased the evaluations for the Veteran's CAD to 60 percent, effective from July 6, 2007, and for his diabetes to 40 percent, effective from July 6, 2007.  As the Veteran has not been granted the maximum benefits allowed with respect to his CAD and diabetes, the claim remains in appellate status.  See id. at 38.  [In November 2009, the RO reduced the rating for the Veteran's diabetes to 20 percent, effective from April 29, 2009.  Accordingly, this issue has been recharacterized as set forth on the title page to reflect this procedural history.]  

The United States Court of Appeals for Veterans Claims (Court) has held that, when the issue of entitlement to a TDIU is raised by the evidence of record, the Board must adjudicate that issue as part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record in the current appeal establishes that the Veteran retired in 2003.  However, a February 2004 correspondence from the Veteran's treating physician appears to imply that the Veteran is unemployable because of several conditions, including service-connected disabilities.  Accordingly, the issue of entitlement to a TDIU is properly before the Board. 


REMAND

Service Connection - Small Cell Carcinoma

The Veteran contends that his small cell cancer of the stomach and esophagus was caused by exposure to either Agent Orange while stationed in Vietnam or by the contaminated water that he drank while stationed at Camp Lejeune, North Carolina.  Initially, and in this regard, the Board notes that service personnel records indicate that the Veteran was stationed in Camp Lejeune in 1966 for approximately six months, that he also served in the Republic of Vietnam for one year, and that he was awarded the Bronze Star Medal With Combat "V."  

Recently, VBA Fast Letter No. 11-03 (Jan. 11, 2011) was issued which provides instructions for claims involving exposure to contaminated water during service at Camp Lejeune.  A subsequent letter issued on April 27, 2011 discusses specific evidentiary development to be conducted in these water contaminate cases.  Both documents stipulate that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminates at Camp Lejeune are to be remanded to the Louisville, Kentucky RO.  Thus, in accordance with these directives, and because the Veteran's appeal includes the issue of entitlement to service connection for small cell carcinoma of the stomach and esophagus secondary to water contaminates (at Camp Lejeune), the Board remands the current appeal to the Louisville, RO for further development. 

Initial Rating Greater Than 10 Percent For Diabetic Macular Edema With Background Retinopathy

Significantly, the claims folder contains multiple medical records pertinent to the Veteran's claim for an increased rating for his service-connected diabetic macular edema with background retinopathy that were received and associated with his file after the August 2005 statement of the case (SOC).  Such additional evidence includes October 2005 and March 2007 private treatment records, March and June 2007 correspondence from a private physician, and a report of a VA eye examination conducted in May 2009.  The RO has not considered this relevant evidence with respect to this increased rating claim.  See December 2009 supplemental statement of the case (SSOC) which does not include the Veteran's claim for an increased rating for his service-connected eye disorder.  

Moreover, in light of the need to remand this increased rating claim to accord the agency of original jurisdiction the opportunity to readjudicate this issue and, in so doing, consider the additional pertinent evidence submitted since the August 2005 SOC, the Board believes that, on remand, the Veteran should be accorded an appropriate VA examination.  The purpose of the evaluation to be conducted on remand is to determine the current nature and extent of the service-connected diabetic macular edema with background retinopathy.  

Initial Rating Greater Than 30 Percent For Diabetic Nephropathy With Hypertension

In November 2005, the Veteran underwent a VA diabetes examination.  He reported feeling weak and shaky when he tried to exercise, which he associated with his diabetes.  He napped 2-3 times per day.  His weight was stable.  Upon physical examination, his blood pressure was 130/84, 128, 82, and 134/84.  There was no edema.  Laboratory results showed microalbumin elevated at 2.0.

A September 2007 VA diabetes examination report shows that the Veteran reported shortness of breath with exertion (which he associated with his heart disease) as well as fatigue (which he associated with recovery from gastric surgery).  He had lost 50 pounds in the past 12 months due to the complicated recovery from gastric surgery.  Blood pressure readings 138/72, 132/70, and 130/72.  Laboratory results showed a creatinine level of 1.0 mg/dL and a BUN level of 10 mg/dL.  The diagnoses included "diabetic nephropathy, evidenced by microalbuminuria in the past, now proteinuria."  The examiner noted that there was no evidence of an elevated microalbumin or proteinuria until the 2005 VA examination, that the Veteran had diabetic nephropathy in 2005 and that he continued to have proteinuria. 

A September 2007 private treatment record revealed a BUN level of 10 mg/dL and a creatinine level of 1.0 md/dL.  Blood pressure was 119/57.

An April 2009 VA diabetes mellitus examination report shows that the Veteran reportedly had lost almost 120 pounds since the 2007 surgery due to severe post-operative debility.  His blood pressure was 110/62, 108/66, and 108/70.  Laboratory results showed a BUN level of 20 mg/dL and a creatinine level of .7 mg/dL.  The Veteran's last urine was negative for protein.  The examiner observed that "marked loss of muscle mass and low blood protein levels may cause underestimation of severity of renal disease; if accurate estimate of renal status is essential recommend retesting in 6 months after veteran has regained loss muscle mass and weight is stable."  

The Veteran's last VA diabetes mellitus examination was conducted in April 2009, almost three years ago.  Thus, the current status of his diabetic nephropathy is unknown.  Indeed, the April 2009 VA examiner determined that another examination would be necessary after the Veteran regained muscle mass and exhibited a stable weight.  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, an examination to determine the current severity of the Veteran's service-connected diabetic nephropathy must be conducted. 

Increased Rating Greater Than 60 Percent For CAD, Status Post Angioplasty

Evidence of record clearly shows that the Veteran has been prescribed medication for his heart disability during the entire appeal period.

The November 2005 VA examination report shows that the Veteran reportedly had had a stress test the previous month, which was normal.  He was no longer taking any nitrate products.  He reported episodes of chest pain that occurred approximately once a month, lasting five minutes.  Pain was alleviated by stopping and resting.  Cardiovascular examination was normal.  The diagnosis was coronary artery disease.

A June 2007 stress test revealed an LV ejection fraction of 63 percent.  

The September 2007 VA examination report shows that the Veteran denied any chest pain and reported only minimal shortness of breath with exertion.  He stated that slow walking causes him to feel shortness of breath and chest pain, which the examiner corresponded to a clinically estimated METs level of 3-5.  The examiner reviewed the claims file and private treatment records provided by the Veteran.  The examiner acknowledged the abnormal June 2007 stress test and the fact that gastric surgery and recovery precluded intervention at that time and then stated that the Veteran's cardiologist "is managing his heart condition medically until the veteran is well enough to undergo a more extensive cardiac work-up.  The veteran's baseline for coronary artery disease is he has heart disease that has progressed to the point of requiring additional medical management and follow-up by a cardiologist."

There is no subsequent VA cardiology examination of record, and the treatment records for the applicable time periods are sparse.  As the last VA examination to address the Veteran's CAD was conducted in September 2007 (four years ago), the current status of his CAD is unknown.  Indeed, the September 2007 VA examiner noted that the Veteran's CAD was being managed with medication until he was well enough to undergo a more complete cardiac evaluation.  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Board finds that an examination to determine the current severity of the Veteran's service-connected CAD is needed. 

Increased Ratings Greater Than 40 Percent From July 6, 2007 To April 28, 2009 And Greater Than 20 Percent From April 29, 2009 For Diabetes Mellitus With Erectile Dysfunction

An October 2005 treatment record shows that the Veteran took insulin on a daily basis.

A November 2005 VA diabetes mellitus examination report shows that the Veteran denied any hospitalizations for diabetes, ketoacidosis, or hypoglycemia.  He denied any hypoglycemic reactions.  He tried to follow a restricted diabetic diet.  His weight had not changed in 12 months.  The Veteran stated that his diabetic control was "so tenuous that he had to avoid strenuous occupational and recreational activities because of its adverse impact on his blood sugar levels."  He reported breaking out in a sweat and feeling weak and shaky when he exercises, although he had not monitored his blood sugar levels at these times.  Daily blood sugar home monitoring ranged between 150 and 250.  He had started taking insulin the previous month, and took it every evening.  The examiner reviewed the claims file and opined that the Veteran's "self-reported history of weakness, shakiness and diaphoresis with exercise is consistent with diabetic control that is so tenuous that he must avoid strenuous occupational and recreational activities."  However, he noted the lack of objective documentation of low blood sugar during these episodes. For that reason, it was impossible for the examiner to determine whether the Veteran's blood sugar level was so tenuous as to impact his activity level without resorting to mere speculation.  

A September 2007 VA diabetes mellitus examination report shows that the Veteran was currently taking Januvia to regulate his blood glucose.  The insulin was reportedly stopped "because of the difficulty in regulating [the Veteran's] blood sugar."  He denied any hospitalizations for diabetes, ketoacidosis, or hypoglycemia.  He denied any episodes of ketoacidosis.  He reported hypoglycemic reactions that did not require hospitalization when he was taking insulin.  He had not had a hypoglycemic reaction since June because he meticulously regulated his diet, medication, and activity.  He had lost 50 pounds in the past 12 months.  The Veteran stated that his activities were restricted due to his diabetes and that he had to avoid strenuous occupational and recreational activities.  He saw his diabetic care provider every three months.  

An April 2009 VA diabetes mellitus examination report shows that the Veteran took Metformin.  He reported more aggressive therapy in the past, but noted that it had been scaled back after his post-surgery weight loss.  He denied episodes of hypoglycemia or ketoacidosis.  He had been instructed to follow a restricted diet.  He was not restricted in his ability to perform strenuous activities.  

The Veteran's last VA diabetes mellitus examination was conducted in April 2009, almost three years ago.  The current status of his diabetes mellitus with erectile dysfunction is unclear.  VA's statutory duty to assist the veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, an examination to determine the current severity of the Veteran's service-connected diabetes mellitus with erectile dysfunction must be conducted. 

TDIU 

The Veteran meets the schedular criteria for a TDIU, as he has more than two service-connected disabilities-at least one of which is evaluated as at least 40 percent disabling and sufficient additional disability to bring the combined service-connected rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Indeed, effective July 6, 2007, he has been in receipt of a combined 100 percent rating.  A February 2004 correspondence from the Veteran's treating physician appears to imply that he is unemployable because of service-connected disabilities.  A remand of this issue is, therefore, needed for another medical opinion of record specifically addressing the Veteran's current employability status.  

In light of the discussion above and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the case is REMANDED for the following action:  

1.  In accordance with VBA Fast Letters No. 11-03, dated on January 11, 2011 and on April 27, 2011, as well as any subsequent directives, the Veteran's appeal [which includes a claim for service connection for small cell carcinoma of the stomach and esophagus, secondary to exposure to water contaminates during service at Camp Lejeune] must be remanded to the Louisville, Kentucky RO for further development.  

2.  Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.  

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected diabetic macular edema with background retinopathy.  The claims folder must be made available to the examiner in conjunction with the examination.  All indicated studies testing should be conducted.  

All pertinent pathology should be noted in the examination report.  In particular, the examiner should discuss the frequency and duration of any associated incapacitating episodes within the past 12 months.  [The examiner is hereby informed that, for VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.]  

The examiner should also address the impact of the service-connected diabetic macular edema with background retinopathy on the Veteran's ability to work (regardless of his age).  

A complete rationale for all opinions expressed must be provided.

4.  Also, schedule the Veteran for a VA renal examination to determine the current severity of his diabetic nephropathy with hypertension.  The claims file, including a copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination.  All necessary tests and studies should be conducted.  

All pertinent symptomatology and findings must be reported in detail.  In particular, the examiner should record the Veteran's body weight (including noting if it is stable) as well as his blood pressure and should discuss the presence (including to what extent), or absence, of albuminuria, edema, decrease in kidney or other organ function, and generalized poor health (to include such factors as lethargy, weakness, anorexia, weight loss, or limitation of exertion).  Also, the examiner should opine as to whether the Veteran's diabetic nephropathy with hypertension is of such severity as to require the regular use of dialysis or to preclude more than sedentary activity.  

The examiner should also address the impact of the service-connected diabetic nephropathy with hypertension on the Veteran's ability to work (regardless of his age).  

A complete rationale for all opinions must be provided.

5.  In addition, schedule the Veteran for a VA cardiovascular examination to determine the current nature and extent of his CAD, status post angioplasty.  The claims file, including a copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated diagnostic tests and studies [such as a laboratory determination of metabolic equivalents (METs) by exercise testing, an electrocardiogram, an echocardiogram, and an X-ray study] deemed necessary should be accomplished. 

All pertinent symptomatology and findings must be reported in detail.  With regard to the MET testing, the examiner must document the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, estimation by the medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Also, the examiner should note the presence (including degree), or absence, of left ventricular dysfunction (to include the ejection fraction) and chronic congestive heart failure.  

The examiner should also address the impact of the service-connected CAD, status post angioplasty on the Veteran's ability to work (regardless of his age).  

A complete rationale for all opinions must be provided. 

6.  Also, schedule the Veteran for a VA diabetes mellitus examination to ascertain the current nature and extent of his diabetes mellitus with erectile dysfunction.  The claims file, including a copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished. 

All pertinent symptomatology and findings must be reported in detail.  In particular, the examiner should indicate whether the Veteran's diabetes mellitus requires regulation of activities (e.g., whether the Veteran's occupational and recreational activities must be restricted due to his diabetes mellitus).  In addition, the examiner should indicate whether there have been any episodes of ketoacidosis or hypoglycemic reactions in the past year.  If so, the examiner should note the number of any such episodes per year that required hospitalizations and the number of any such episodes per month that required visits to a diabetic care provider.  The examiner should also opine as to whether the Veteran's diabetes has resulted in progressive loss of weight and strength.  

The examiner should also address the impact of the service-connected diabetes mellitus on the Veteran's ability to work (regardless of his age).  

A complete rationale for all opinions must be provided.

7.  Further, accord the Veteran an appropriate VA examination to determine the effect of his remaining service-connected disabilities [to include peripheral neuropathy of all four extremities, tinnitus, and hearing loss] on his employability.  The claims file, including a copy of this remand, must be made available to the examiner and reviewed in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  

Specifically, the examiner should express an opinion as to the impact of the service-connected peripheral neuropathy of all four extremities, tinnitus, and hearing loss on the Veteran's ability to work (regardless of his age).  A complete rationale for all opinions must be provided.  

8.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


